By the Court, Wallace, J.:
The appeal is from the judgment, and rests upon the judgment roll, being in this case the pleadings, findings, and judgment—no bill of exceptions or statement appearing in the record. A stipulation is found embodied in the transcript, from which it would appear that for the purpose of a trial in the Court below and an appeal to this Court, if one should be thereafter taken, certain isolated facts were agreed upon" (not, however, mating up the case to be determined), and *634also agreeing that certain evidence might be offered on the trial, subject to objection, etc. This stipulation is not, by statute, part of the judgment roll. It is not an exception under section one hundred and eighty-eight, nor a statement on appeal under section three hundred and thirty-eight, and we cannot therefore consider it or the points of the appellant, depending, as they do, wholly upon it.
The judgment is therefore affirmed, as of the 10th day of January, 1871.
Mr. Justice Crockett did not participate in the foregoing decision.